Title: From Thomas Jefferson to George Washington, 4 December 1788
From: Jefferson, Thomas
To: Washington, George



Sir
Paris Nov. 4. 1788.

Your favor of Aug. 31. came to hand yesterday; and a confidential conveiance offering, by the way of London, I avail myself of it to acknolege the receipt. I have seen, with infinite pleasure, our new constitution accepted by 11. states, not rejected by the 12th. and that the 13th. happens to be a state of the least importance. It is true that the minorities in most of the accepting states have been very respectable, so much so as to render it prudent, were it not otherwise reasonable, to make some sacrifices to them. I am in hopes that the annexation of a bill of rights to the constitution will alone draw over so great a proportion of the minorities, as to leave little danger in the opposition of the residue; and that this annexation may be made by Congress and the assemblies, without calling a convention which might endanger the most valuable parts of the system. Calculation has convinced me that circumstances may arise, and probably will arise, wherein all the resources of taxation will be necessary for the safety of the state. For tho I am decidedly of opinion we should take no part in European quarrels, but cultivate peace and commerce with all, yet who can avoid seeing the source of war in the tyranny of those nations who deprive us of the natural right of trading with our neighbors? The produce of the U.S. will soon exceed the European demand. What is to be done with the surplus, when there shall be one? It will be employed, without question, to open by force a market for itself with those placed on the same continent with us, and who wish nothing better. Other causes too are obvious which may involve us in war; and war requires every resource of taxation and credit. The power of making war often prevents it, and in our case would give efficacy to our desire of peace. If the new government wears the front which I hope it will I see no impossibility in the availing ourselves of the wars of others to open the other parts of America to our commerce, as the price of our neutrality.
The campaign between the Turks and two empires has been clearly in favor of the former. The emperor is secretly trying to bring about a peace. The alliance between England, Prussia and Holland, (and some suspect Sweden also) renders their mediation decisive wherever it is proposed. They seemed to interpose it so magisterially between Denmark and Sweden, that the former submitted to it’s dictates, and there was all reason to believe that the war in the North-Western parts of Europe would be quieted. All 
	
	
	
of a sudden a new flame bursts out in Poland. The king and his party are devoted to Russia. The opposition rely on the protection of Prussia. They have lately become the majority in the confederated diet, and have passed a vote for subjecting their army to a commission independant of the king, and propose a perpetual diet, in which case he will be a perpetual cypher. Russia declares against such a change in their constitution, and Prussia has put an army into readiness for marching at a moment’s warning on the frontiers of Poland. These events are too recent to see as yet what turn they will take, or what effect they will have on the peace of Europe. So is that also of the lunacy of the king of England, which is a decided fact, notwithstanding all the stuff the English papers publish about his fevers, his deliriums &c. The truth is that the lunacy declared itself almost at once, and with as few concomitant complaints as usually attend the first developement of that disorder. I suppose a regency will be established, and if it consist of a plurality of members it will probably be peaceable. In this event it will much favor the present wishes of this country, which are so decidedly for peace, that they refused to enter into the mediation between Sweden and Russia, lest it should commit them. As soon as the convocation of the States general was announced, a tranquillity took place thro’ the whole kingdom. Happily no open rupture had taken place in any part of it. The parliaments were re-instated in their functions at the same time. This was all they desired, and they had called for the States general only through fear that the crown could not otherwise be forced to re-instate them. Their end obtained, they began to foresee danger to themselves in the States general. They began to lay the foundations for cavilling at the legality of that body, if it’s measures should be hostile to them. The court, to clear itself of the dispute, convened the Notables who had acted with general approbation on the former occasion, and referred to them the forms of calling and organizing the States-general. These Notables consist principally of nobility and clergy, the few of the tiers etat among them being either parliament-men, or other privileged persons. The court wished that in the future States general the members of the Tiers-etat should equal those of both the other orders, and that they should form but one house, all together, and vote by persons, not by orders. But the Notables, in the true spirit of priests and nobles, combining together against the people, have voted by 5 bureaux out of 6. that the people or tiers etat shall have no greater number of deputies than each of the other orders separately, and that they  shall vote by orders: so that two orders concurring in a vote, the third will be overruled; for it is not here as in England where each of the three branches has a negative on the other two. If this project of theirs succeeds, a combination between the two houses of clergy and nobles, will render the representation of the Tiers etat merely nugatory. The bureaux are to assemble together to consolidate their separate votes; but I see no reasonable hope of their changing this. Perhaps the king, knowing that he may count on the support of the nation and attach it more closely to him, may take on himself to disregard the opinion of the Notables in this instance, and may call an equal representation of the people, in which precedents will support him. In every event, I think the present disquiet will end well. The nation has been awaked by our revolution, they feel their strength, they are enlightened, their lights are spreading, and they will not retrograde. The first states general may establish 3. important points without opposition from the court. 1. their own periodical convocation. 2. their exclusive right of taxation (which has been confessed by the king.) 3. The right of registering laws and of previously proposing amendments to them, as the parliaments have by usurpation been in the habit of doing. The court will consent to this from it’s hatred to the parliaments, and from the desire of having to do with one rather than many legislatures. If the states are prudent they will not aim at more than this at first, lest they should shock the dispositions of the court, and even alarm the public mind, which must be left to open itself by degrees to successive improvements. These will follow from the nature of things. How far they can proceed, in the end, towards a thorough reformation of abuse, cannot be foreseen. In my opinion a kind of influence, which none of their plans of reform take into account, will elude them all; I mean the influence of women in the government. The manners of the nation allow them to visit, alone, all persons in office, to sollicit the affairs of the husband, family, or friends, and their sollicitations bid defiance to laws and regulations. This obstacle may seem less to those who, like our countrymen, are in the precious habit of considering Right, as a barrier against all sollicitation. Nor can such an one, without the evidence of his own eyes, believe in the desperate state to which things are reduced in this country from the omnipotence of an influence which, fortunately for the happiness of the sex itself, does not endeavor to extend itself in our country beyond the domestic line.
Your communications to the Count de Moustier, whatever they may have been, cannot have done injury to my endeavors here to  open the W. Indies to us. On this head the ministers are invincibly mute, tho’ I have often tried to draw them into the subject. I have therefore found it necessary to let it lie till war or other circumstances may force it on. Whenever they are in war with England, they must open the islands to us, and perhaps during that war they may see some price which might make them agree to keep them always open. In the mean time I have laid my shoulder to the opening the markets of this country to our produce, and rendering it’s transportation a nursery for our seamen. A maritime force is the only one by which we can act on Europe. Our navigation law (if it be wise to have any) should be the reverse of that of England. Instead of confining importations to home-bottoms or those of the producing nation, I think we should confine exportations to home bottoms or to those of nations having treaties with us. Our exportations are heavy, and would nourish a great force of our own, or be a tempting price to the nation to whom we should offer a participation of it in exchange for free access to all their possessions. This is an object to which our government alone is adequate in the gross. But I have ventured to pursue it here, so far as the consumption of our productions by this country extends. Thus in our arrangements relative to tobacco, none can be received here but in French or American bottoms. This is emploiment for near 2000 seamen, and puts nearly that number of British out of employ. By the arret of Dec. 1787. it was provided that our whale oils should not be received here but in French or American bottoms, and by later regulations all oils but those of France and America are excluded. This will put 100 English whale vessels immediately out of employ, and 150. ere long: and call so many of French and American into service. We have had 6000 seamen formerly in this business, the whole of whom we have been likely to lose. The consumption of rice is growing fast in this country, and that of Carolina gaining ground on every other kind. I am of opinion the whole of the Carolina rice can be consumed here. It’s transportation employs 2500. sailors, almost all of them English at present, the rice being deposited at Cowes and brought from thence here. It would be dangerous to confine this transportation to French and American bottoms the ensuing year, because they will be much engrossed by the transportation of wheat and flour hither, and the crop of rice might lie on hand for want of vessels: but I see no objections to the extension of our principle to this article also, beginning with the year 1790. However before there is a necessity of deciding on this I hope to be able to consult our  new government in person, as I have asked of Congress a leave of Absence for 6. months, that is to say from April to November next. It is necessary for me to pay a short visit to my native country, first to reconduct my family thither, and place them in the hands of their friends, and secondly to place my private affairs under certain arrangements. When I left my own house I expected to be absent but 5. months, and I have been led by events to an absence of 5. years. I shall hope therefore for the pleasure of personal conferences with your Excellency on the subjects of this letter and others interesting to our country, of getting my own ideas set to rights by a communication of yours, and of taking again the tone of sentiment of my own country which we lose in some degree after a certain absence. You know doubtless of the death of the Marquis de Chastellux. The Marquis de la Fayette is out of favor with the court, but high in favor with the nation. I once feared for his personal liberty. But I hope him on safe ground at present.—On the subject of the whale fishery I inclose you some observations I drew up for the ministry here, in order to obtain a correction of their Arret of Sep. last, whereby they had involved our oils with the English in a general exclusion from their ports. They will accordingly correct this, so that our oils will participate with theirs in the monopoly of their markets. There are several things incidentally introduced which do not seem pertinent to the general question. They were rendered necessary by particular circumstances the explanation of which would add to a letter already too long. I will trespass no further then, than to assure you of the sentiments of sincere attachment and respect with which I haye the honor to be your Excellency’s most obedt. humble servant,

Th: Jefferson


P.S. The Observations inclosed, tho’ printed, have been put into confidential hands only.

